986 F.2d 1426
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
Walter CHAVEZ, Plaintiff-Appellant,v.O. Lane McCOTTER, individually and as Director at the UtahState Prison;  TODO WANTANABE;  R. TRYS;  OFFICERSORENSON, Defendants-Appellees.Walter CHAVEZ, Plaintiff-Appellant,v.O. Lane McCotter, Tamara Holden, Fred Hurst, Todo Wantanabe,R. Trys, Officer Sorenson, Utah State PrisonMedical Department Staff, Defendants-Appellees.Walter CHAVEZ, Plaintiff-Appellant,v.Norman H. BANGERTER, Governor;  DENTAL CLINIC;  GOSPOLLIBRARY, Defendants-Appellees.Walter Cupertino Chavez ALVAREZ, Plaintiff-Appellant,v.Tamara HOLDEN, Warden, Utah State Prison, Defendant-Appellee.
Nos. 92-4126 thru 92-4128, and 92-4132.
United States Court of Appeals, Tenth Circuit.
Feb. 2, 1993.

Before TACHA, BALDOCK, and PAUL KELLY, JR., Circuit Judges.
ORDER AND JUDGMENT*
TACHA, Circuit Judge.


1
After examining the briefs and appellate records, this panel has determined unanimously that oral argument would not materially assist the determination of these appeals.   See Fed.R.App.P. 34(a);  10th Cir.R. 34.1.9.   The cases are therefore ordered submitted without oral argument.


2
In these four cases, the United States District Court for the District of Utah, on the Reports and Recommendations of the Magistrate Judge, concluded that the claims included in Walter Chavez's almost incomprehensible pleadings lacked arguable bases either in law or in fact.   The court thus provisionally dismissed those claims as frivolous under 28 U.S.C. § 1915(d), provided that Chavez was granted either fifteen or twenty days to amend his pleadings to allege more facts.   When Chavez failed to do so, judgment was entered against him in each case.   Because we agree with the district court that Chavez's original pleadings lacked arguable bases in law or in fact, and because Chavez elected to forego the opportunity to supplement his inadequate pleadings, we find these appeals also to be frivolous and DISMISS under 28 U.S.C. § 1915(d).   See Nietzke v. Williams, 490 U.S. 319 (1989).   The mandate shall issue forthwith.



*
 This order and judgment has no precedential value and shall not be cited, or used by any court within the Tenth Circuit, except for purposes of establishing the doctrines of the law of the case, res judicata, or collateral estoppel.   10th Cir.R. 36.3